DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 16, and 27 were amended.  Claims 2-5, 7-15, 18, and 24 are cancelled.  Claims 25, 28, and 29 are withdrawn.  Claims 1, 6, 16, 17, 19-23, and 26 are under consideration.

Response to Arguments
The objection to claim 1 is withdrawn in view of the amendment to the end of claim 1.
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph rejection of claims 1, 3, 6, 16, 17, 19-23, and 27 are withdrawn.  With regards to the issue with an “ionizable group or moiety having a pKa value in the range of 2 to 12”, the interview on 31MAR22 clarified the issue.  Applicant is selecting a subset of possibilities which also include acid or base groups and moieties and have written description support for this limitation.  For the second part of the rejection in section 9, the specification describes an extensive list of possibilities for the indicating monomer at [0169]-[0201] and would have written description support for the scope of this limitation.  
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 1, 3, 6, 16, 17, 19-23, 26, and 27 are withdrawn in view of the amendment to claim 1, cancellation of claim 3, and amendment to claim 16.
The 35 U.S.C. § 112(d) rejection of claim 3 us withdrawn in view of the cancellation of claim 3.
Election/Restrictions
Claim 1 is allowable. The restriction requirement among groups, as set forth in the Office action mailed on 2/1/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/1/2021 is withdrawn.  Claims 25, 28, and 29, directed to alternative hydrophilic copolymers are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 6, 16, 17, 19-23, and 25-29 are allowed.
The following is an examiner’s statement of reasons for allowance: In addition to the discussion in the Office Action dated 7/23/2021, the Office believes that no prior art of record teaches or fairly suggests, in combination with all other limitations, a polyurethane material for indicating pH at a locus in the pH range of 5 to 10 that comprises a polyurethane network that has an hydrophilic copolymer immobilized on it that comprises the claimed acrylol hydrophilic monomer, the ionizable group or moiety with that particular pKa characteristic value, where changes in the hydrophilic state of the hydrophili8c copolymer by the ionizable group or moiety results in a pH change that is indicated by an indicator monomer.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 6, 16, 17, 19-23, and 25-29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791                   


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791